William B. Brown, J.,
dissenting. R. C. 3781.10(A) provides that rules formulated and adopted by the Ohio Board of Budding Standards “***shall be the lawful minimum requirements specified for such buildings or industrialized units* * *.” (Emphasis added.) R. C. 3781.10 makes it plain to me the General Assembly could not have intended for the Ohio *370Basic Building Code (OBBC) to supersede any municipal ordinance which imposes more restrictive standards of construction. This view is reflected in the OBBC itself, which defines “Conflict with OBBC” as “ * * *legislation, or a rule, or a condition which is at variance with OBBC to the extent or in a manner that such legislation, rule, or condition permits or constitutes a provision for safety or sanitation which would be, or is less safe or sanitary than is required under OBBC.” (Emphasis added.) Ohio Adm. Code 4101:2-1-02.